                 Case 2:19-cr-00024-JLR Document 258 Filed 09/03/20 Page 1 of 2




 1                                                   THE HONORABLE JAMES L. ROBART
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7   UNITED STATES OF AMERICA,                     ) No. CR19-0024-JLR
                                                   )
 8                      Plaintiff,                 )
                                                   )
 9                 v.                              ) ORDER GRANTING MOTION FOR
                                                   ) TEMPORARY RELEASE
10   JAMES J. HENDRIX,                             )
                                                   )
11                      Defendant.                 )
                                                   )
12
13             The Court has reviewed the defense Motion for Temporary Release, the
     Stipulation to Shorten Time, the responses of the parties and the records and files
14
     therein.
15
16             The Court now ORDERS:

17         1. Mr. Hendrix should be released from FDC SeaTac on September 4, 2020, at 8:00
18            a.m. to the custody of his sister, Jonnelle Michele Hendrix; and

19         2. During his temporary release, Mr. Hendrix shall be allowed to attend his
              mother’s funeral at Edmonds Memorial cemetery with a family reception to
20            follow at 2005 Davis Avenue South in Renton. Mr. Hendrix shall either be in
21            transit to or from the cemetery and reception, and at all times be in the company
              of his sister, Jonnelle Michele Hendrix; and
22
           3. Ms. Hendrix will return Mr. Hendrix to FDC SeaTac no later than 4:00 p.m. on
23            September 4, 2020.
24
     //
25
     //
26

                                                                  FEDERAL PUBLIC DEFENDER
          ORDER GRANTING MOTION                                      1601 Fifth Avenue, Suite 700
          FOR TEMPORARY RELEASE                                        Seattle, Washington 98101
          (James J. Hendrix, CR19-0024-JLR) - 1                                   (206) 553-1100
              Case 2:19-cr-00024-JLR Document 258 Filed 09/03/20 Page 2 of 2




 1
        4. Mr. Hendrix will be subject to the FDC’s policies regarding return from
 2
           temporary release.
 3          Dated this 3rd day of September, 2020.
 4
 5
 6                                                   A
                                                     The Honorable James L. Robart
 7
                                                     U.S District Court Judge
 8
 9
10
11
12
13
14   Presented by,
15
16   s/ Mohammad Ali Hamoudi
     s/ Jennifer Wellman
17   Assistant Federal Public Defenders
     Attorneys for James J. Hendrix
18
19
20
21
22
23
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                     1601 Fifth Avenue, Suite 700
       FOR TEMPORARY RELEASE                                       Seattle, Washington 98101
       (James J. Hendrix, CR19-0024-JLR) - 2                                  (206) 553-1100
